Citation Nr: 0844393	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What rating is for assignment for left Achilles tendinitis 
with a spur from October 7, 1992?


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active duty for training from May to October 
1987 and was on active duty from December 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection and an 
initial noncompensable rating for the veteran's left ankle 
disability.  In June 1994, the veteran testified during a 
personal hearing at the RO.  A transcript of the hearing is 
of record.  In a March 1996 decision, the Board denied the 
veteran's claim.

The veteran appealed the Board's March 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Joint Motion for Remand was filed by 
the VA General Counsel and the appellant in March 1997.  In 
an Order of April 1997, the Court vacated that part of the 
Board's decision that denied a compensable evaluation for a 
left Achilles tendinitis disorder and remanded the issue, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  

In March 1998, the Board remanded the veteran's claim to the 
RO for further development.  Then, in a May 2003 rating 
decision, the RO awarded a 10 percent evaluation for the 
veteran's left ankle disability, effective from July 13, 
1994.  In a February 2005 decision, the Board dismissed the 
veteran's claim of entitlement to an effective date prior to 
July 13, 1994 for the award of a 10 percent evaluation for 
left Achilles tendinitis with a spur and remanded his 
increased rating claim to the RO for further development.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with the decision 
of the Court in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.
FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that, for the period from October 7, 1992 to 
July 12, 1994, left Achilles tendinitis was not evidenced by 
a moderate limitation of left ankle motion. 

2.  The objective and probative medical evidence of record 
demonstrates that, from July 13, 1994, left Achilles 
tendinitis has not been manifested by a marked limitation of 
motion or ankylosis in plantar flexion of less than 30 
degrees.


CONCLUSIONS OF LAW

1.  From October 7, 1992 to July 12, 1994, the schedular 
criteria for an initial compensable evaluation for left 
Achilles tendinitis with a spur were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5270, 5271 (2008).

2.  For the period from July 13, 1994, the schedular criteria 
for a 20 percent evaluation for left Achilles tendinitis with 
a spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5024, 5270, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file that includes his written and oral contentions, 
service treatment and personnel records, and VA medical 
records and examination reports, dated from February 1991 to 
August 2008.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the veteran 
appeals the rating initially assigned for the disability, 
after already having established service connection for it, 
VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran seeks an increased rating for his service-
connected left ankle disability.  In written and oral 
statements, including during his June 1994 personal hearing 
at the RO, he maintains that he experienced daily left ankle 
pain and swelling that was adversely affected by weather and 
necessitated that he occasionally stay at home due to the 
pain.  In a November 2003 written statement, the veteran's 
attorney said that the appellant had a marked limitation of 
motion, with pain, edema and the need to wear an ankle brace 
for support.  She said that he worked in the lawn care 
business and did not drive a truck.  The May 2003 rating 
decision stated that the appellant drove a truck.

The veteran's left Achilles tendinitis with a spur was 
evaluated by analogy to tenosynovitis and rated as 
noncompensable from October 7, 1992 to July 12, 1994, and as 
10 percent disabling from July 13, 1994, under 38 C.F.R. §§ 
4.20, 4.27, Diagnostic Code 5024.  

Tenosynovitis is rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Degenerative arthritis 
established by X-ray findings are rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of motion of the ankle, and 
a 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal range of ankle motion is dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2008).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  The use of terminology such 
as "mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Service medical records describe the veteran's complaints of 
pain and swelling in his left ankle that was diagnosed as 
tendinitis.  The post service objective medical evidence of 
record also shows that, when examined by VA in October 1992, 
the veteran complained of intermittent pain and swelling 
after standing or walking.  On examination there was some 
tenderness on palpating the left calcaneous where the 
Achilles tendon inserted.  The veteran's gait was normal, his 
left ankle range of motion was dorsiflexion to 0 degrees and 
plantar flexion to 50 degrees, and he was able to stand on 
his toes and heels.  Results of x-rays taken at the time 
revealed no significant abnormality. 

Although, in January 1993, the veteran complained of left 
heel pain when seen in the VA outpatient clinic, he had full 
range of motion of his left ankle with minimal pain at the 
extremes of dorsal and plantar flexion.  Moderate tenderness 
post calcaneous at the Achilles tendon insertion was noted.  

In May and June 1994, the veteran was seen again in the VA 
outpatient clinic for complaints of left ankle pain.  There 
was no ankle swelling noted and dorsiflexion was to 15 
degrees with mild tenderness.  Results of x-rays of his left 
foot taken at the time were normal.  The assessment in June 
1994 was mild tendinitis history of the left Achilles that 
was currently clinically very minimal.  

Based on the above evidence, the Board finds that that the 
competent medical evidence preponderates against a 
compensable rating for the veteran's left ankle disability 
prior to July 13, 1994.  Available medical evidence includes 
the veteran's testimony in June 1994 and his subjective 
complaints of pain, with no clinical evidence of a moderate 
limitation of motion.  

Nor is a rating in excess of 10 percent warranted from July 
13, 1994.  The probative and objective medical evidence for 
the period in question does not demonstrate that the veteran 
has a marked limitation of motion of his left ankle such as 
to warrant a 20 percent rating.

Notably, when examined by VA on July 13, 1994, the veteran 
had difficulty performing some left ankle movements and 
walked with a limp that favored his left lower extremity, but 
there was no ankle swelling or abnormality.  Range of motion 
of the left ankle was dorsiflexion to 0 degrees and plantar 
flexion to 44 degrees and the veteran was somewhat cautious 
in performing the movements.  There was tenderness on 
palpation of the left Achilles tendon.  X-rays of the left 
ankle were negative.  The VA examiner indicated in an August 
1994 note that the veteran experienced remission and 
exacerbation of his disability but was not totally disabled 
by any means.  

During the April 2003 VA examination, the veteran walked 
normally with a steady gait.  Left tendoachilles muscle 
strength was 4/5.  His gait was normal and steady and he had 
weekly painful flare ups of ankle pain.  Range of left ankle 
motion was dorsiflexion to 10 degrees and plantar flexion to 
30 degrees and the examiner said that the veteran had a loss 
of a bit of dorsiflexion and plantar flexion in comparison to 
his right ankle.  There were no neurological problems and 
there was no muscle wasting.  There was some point tenderness 
near the insertion of the tendoachilles on the left.  The VA 
examiner commented that the veteran's disability was moderate 
in intensity and interfered with his activities of daily 
living and employability.

When seen in the VA outpatient clinic for complaints of left 
ankle pain, in September 2003, there was no swelling or 
tenderness in the veteran's left ankle and he had normal 
range of motion.  More recently, VA clinical findings show 
that the veteran had full range of ankle motion with mild 
point tenderness (in September 2007), and good range of 
motion that was limited due to pain (in April 2008).  A May 
2008 clinical note by a VA physical therapist shows no left 
ankle swelling with good strength.  Range of motion of the 
left ankle at that time was plantar flexion to 45 degrees, 
dorsiflexion to -5 degrees, inversion to 30 degrees and 
eversion to 25 degrees.  Such findings are not commensurate 
with a marked limitation of motion such as to warrant a 20 
percent rating under Diagnostic Code 5271.  

Further, the veteran does not have malunion or nonunion of 
the tibia and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, 
5273, and 5274 are not applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270, 5272, 5273, 5274 (2008).  Nor is 
there medical evidence of a moderate foot injury such as to 
warrant a 10 percent evaluation under Diagnostic Code 5284 
(relating to other foot injuries), let alone moderately 
severe residuals of a foot injury to warrant a 20 percent 
rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left ankle disability are contemplated in 
the assigned noncompensable rating prior to July 13, 1994, 
and 10 percent rating thereafter.  There is no indication 
that pain, due to disability of the left ankle, causes 
functional loss greater than that contemplated by the 
assigned evaluations.  38 C.F.R. § 4.40, 4.45; DeLuca.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against the assignment of an 
initial compensable rating for the veteran's service- 
connected left Achilles tendinitis with a spur prior to July 
13, 1994, and against a rating in excess of 10 percent 
thereafter.  38 U.S.C.A. § 5107.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  Id.

The Board considered whether the veteran is entitled to a 
"staged" rating for his service-connected left Achilles 
tendinitis with a spur.  Based upon the record, we find that 
at no time since the veteran filed his original claim for 
service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for his 
left ankle disability and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  In an April 
1995 written statement, the veteran said he did not work for 
two years in the hope that VA was going to provide him some 
help.  In April 2003, a VA examiner said that the veteran 
reported that he used to own a lawn care service but gave it 
up five years earlier due to left foot pain and now drove a 
large truck that required he press a clutch that aggravated 
his pain, and commented that the veteran's ankle disability 
interfered with his activities of daily living and 
employability but, in September 2003, the veteran told a VA 
physician in the outpatient clinic that his work required him 
to be on his ankle and, in November 2003, his attorney 
indicated that the veteran worked for a lawn service and was 
not a truck driver.  Notably, the veteran has not provided 
any specific documentation from his employer to support his 
contention that his left ankle disability affected his 
ability to work, e.g., employers' statements, sick leave 
records, wage statements.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A compensable rating for left Achilles tendinitis with a 
spur, for the period from October 7, 1992 to July 12, 1994, 
is denied.  A rating in excess of 10 percent for left 
Achilles tendinitis with a spur, from July 13, 1994, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


